DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 11/19/2021. 
  	Claims 1-6 and 9-17 are pending. 
This application is a 371 filing of PCT/US2015/063434 filed 12/2/2015 which claims priority to U.S. provisional 62/092,914 filed 12/17/2014.  The instant claims are supported by the claims of U.S. provisional 62/092,914. 

Response to Amendments
The amendments are sufficient to overcome the rejection under 35 USC 112, second paragraph. 

Claim Objections
Claim 14 and 15 are objected to because of the following informalities: claims 14 and 15 reintroduce abbreviations for terms that have been previously spelled out. E. coli and RGEN were established in abbreviation form in claim 1 and there is no need to repeat these spellings. 
Furthermore, claim 14 repeats complete portions from claim 1 which are not necessary to repeat as their presence is established to be part of the method. The claim would benefit by simplification to the new elements added. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for editing a target sequence in the genome of an E. coli cell that does not express an exogenous recombinase protein, the method comprising: 
a) introducing a first recombinant DNA construct comprising a promoter operably linked to a DNA sequence encoding a guide RNA and a circular polynucleotide modification template and a second recombinant DNA construct comprising a DNA sequence encoding Cas9 endonuclease operably linked to an inducible promoter into the E. coli cell, wherein the guide RNA and the Cas9 endonuclease form a RNA- guided endonuclease (RGEN) that mediates cleavage of said target sequence to allow for homologous recombination mediated gene editing, wherein said polynucleotide modification template comprises said target sequence with at least one nucleotide modification; and wherein said target sequence is flanked by a first genomic region and a second genomic region, wherein the circular polynucleotide template further comprises a first region of homology to said first genomic region and a second region of homology to said second genomic region,
b) inducing said inducible promoter sequence in the E. coli cell of (a) thereby producing said Cas9 endonuclease and the formation of said RGEN, wherein said RGEN introduces a double-strand break at said target sequence in the genome of said E. coli cell and wherein said RGEN in conjunction with the circular polynucleotide template introduces said at least one nucleotide modification through homologous recombination thus producing the edited target sequence, does Applicants have not amended claim 15.  
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method for editing target sequences in bacteria by use of Cas9. The method of editing according to the claims involves introducing a modified sequence into a genomic site in an E. coli cell. 
2) Scope of the invention.  The scope of the method is general in that it is directed to means of modifying an E. coli cell. However, the components and means to perform the method are fairly narrow in that the method is directed to introducing a double stranded break with Cas9 thus triggering homologous recombination. However, the claim is incomplete without the steps of claim 7 wherein what is required is the target sequence with the modification wherein the target sequence comprises the homologous sequences that are part of the recombination event.. 
3) Number of working examples and guidance.  The specification teaches construction of a CPP-Cas9 protein for use in E. coli cells. The Cas9 gene is from Streptococcus pyrogenes M1 GAS SF370 (SEQ ID NO: 1) was Yarrowia codon optimized wherein a nls was attached. Secondly, a guide RNA was designed to target galK of E. coli. In example 3, circular plasmids with the galK gene with a modification was designed. The entire galK gene was used and in this way homologous recombination could result as shown below. 

    PNG
    media_image1.png
    427
    648
    media_image1.png
    Greyscale

[0179] The full length galK deletion template (SEQ ID NO: 45) was cloned into the HinDIII sites of the conditionally replicating plasmid pKD3 (SEQ ID NO: 46) to create a circular galK deletion template plasmid pRF113 (SEQ ID NO: 47) 

4) State of the art. The state of the art with regard to Cas9 cleavage is a well-studied and rapidly growing field. The Cas9 in combination with guide RNAs can be directed to sequences and cleave, introduce or remove sequences. Jiang et al (Nat Biotechnology, 2013) demonstrate the mechanism of homologous recombination in bacteria at the time of filing. E. coli strains MG1655 and HME63 (derived from MG1655, Δ(argF-lac) U169 λ cI857 Δcro-bioA galK tyr 145 UAG mutS<>amp were used with a CRISPR targeting construct to cleave the locus and is co-transformed with an “editing template” which by homologous recombination introduces the mutated template.

    PNG
    media_image2.png
    254
    523
    media_image2.png
    Greyscale

5) Unpredictability of the art and Amount of Experimentation Required. The claims require that a specific target is cleaved and thereafter a corresponding sequence in the genome is inserted. However, the method only utilizes “at least one nucleotide modification of said target sequence”. For homologous recombination to occur, the target sequence with homology arms is necessary to mediate homologous recombination. This step is found in part in claim 7. Claim 1 however by only requiring the at least one nucleotide modification” lacks sufficient sequences to perform the method.  
As well, the claim recites that the guide RNA “targets” the target sequence when in fact the relationship is that it “recognizes” and furthermore, the method results in “producing the edited target sequence”.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. Without specific guide RNA sequences and inducible promoters, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Nat Biotech, 2013, pages 233-239; see entire document) in view of Duodna et al (WO 2013176772; see entire document). This rejection stands from the previous office action. 
Jiang et al teach methods of modifying a target sequence in E. coli wherein the cell comprises Cas9 and a polynucleotide modification template with a vector with at least one nucleotide modification is introduced into the cell (see figure 5). The cell MG1655 is recombinase defective. 
The pCas9 plasmid was first introduced into E. coli MG1655 and the resulting strain was co-transformed with the pCRISPRørpsL plasmid and W542, an editing oligonucleotide containing the A to C mutation. We were only able to recover streptomycin-resistant colonies after transformation with the pCRISPRørpsL plasmid, suggesting that cleavage by dual-RNA:Cas9 induces recombination of the oligonucleotide (Supplementary Fig. 10).
As well, Jiang et al teach the method with HME63 cells. 
Jiang et al do not teach 1) that the Cas9 sequence is under control of an inducible promoter and 2) that the polynucleotide modification template is circular.
However, expression of Cas9 from E. coli using an inducible promoter was identified in the art prior to the invention (see e.g. Duodna, ¶00622). As well, the modification template can be in circular form (see e.g. ¶0303).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to combine the use of Cas9 from an inducible promoter and a modification template on a circular template as taught by Duodna et al in the methods of Jiang et al which teaches homologous recombination in E. coli using cells that are rec negative and rec positive and uses Cas9. As noted above, Jiang et al teach that modification of genes in E. coli is possible using Cas9 for homologous recombination in MG1655 and HME63 coli cells and Duodna teaches that Cas9 can be expressed from an inducible promoter and that modification templates are used with linear templates and circular templates equally. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that inducible promoters allow regulation of expression for precision in methods and circular and linear vectors can be suitable for the method. 
Jiang et al teach that the target sequence is in a coding sequence, the polynucleotide modification template and recombinant DNA construct are alternatively separate (below) or on the same construct (see figure 4) and the latter is in a circular form. As well, the introduction is by electroporation

    PNG
    media_image3.png
    327
    401
    media_image3.png
    Greyscale

Jiang teaches cells that are produced by the method. This cell isolated forms a strain (see e.g. page 238, col 1).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Nat Biotech, 2013, pages 233-239; see entire document) in view of Duodna et al (WO 2013176772; see entire document) as applied to claims 1-13 and 15-17 above, and further in view of Warming et al (NAR, 2005, pages 1-12; see entire document). This rejection stands from the previous office action. 

The prior references do not teach that the target sequence is galK. However, Warming teaches that this target site can be modified using circular modification templates (see e.g. figure 2). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use galK as a target gene for modification and doing so would have resulted in a method encompassed by claim 14. As noted above, Jiang et al in view of Duodna et al teach that modification of genes in E. coli is possible using Cas9 for homologous recombination and suggests doing so for any target gene whereas Warming et al teach constructs and uses of targeting galK. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that one could target galK with a means to positively select for such. 

Response to Arguments
Applicants argue that the method of Jiang is ineffective in the MG1655 (non-recombinase E. coli strain). Applicants point to this figure for support. Applicants argue that this teaches away from using a cell without an exogenous recombinase. Secondly, applicants argue that Doudna states that CRISPRi represses expression of targeted genes in E. coli and furthermore modifies MG1655 with exogenous recombinase. 

    PNG
    media_image4.png
    431
    643
    media_image4.png
    Greyscale
 

	Applicants’ arguments are not persuasive for the following reasons. First, the arguments are simply that one would not chose to use the non-recombinase model wherein the art teaches alternative cell lines. To be of probative value, unexpected results that identify the teachings of Jiang et al explicitly teaches use of a non-recombinase cell line. The MPEP teaches (2143.01), “The court stated that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” The court emphasized that the proper inquiry is “whether there is something in the prior art as a whole to suggest the desirability, and thus the obviousness, of making the combination,’ not whether there is something in the prior art as a whole to suggest that the combination is the most desirable combination available.”  In this case, Jiang et al teach use of a non-recombinase containing cell to mediate HR in an E. coli cell. It teaches the inefficiency of this method due to use of linear sequences. However, the teachings are not that it cannot be done. Rather, it can be done in recombineering strains. 

 We also characterize in detail the sequence requirements for dual-RNA:Cas9 targeting and show that the approach can be combined with recombineering for genome editing in E. coli.

To use this methodology in microbes where recombineering is not possible, the host homologous recombination machinery could be used by providing the editing template on a plasmid.

Secondly, Doudna need not provide all of the teachings. Rather, it is used to complement what is known and taught in the art. In part, it teaches use of circular sequences. 
In forming oligonucleotides, the phosphate groups covalently link adjacent nucleosides to one
another to form a linear polymeric compound. In turn, the respective ends of this linear
polymeric compound can be further joined to form a circular compound, however, linear
compounds are generally suitable.
The donor sequence may be provided to the cell as single-stranded DNA, single-stranded RNA,
double-stranded DNA, or double-stranded RNA. It may be introduced into a cell in linear or
circular form. If introduced in linear form, the ends of the donor sequence may be protected
(e.g., from exonucleolytic degradation) by methods known to those of skill in the art.

Mention of CRISPRi changes the intention of the rejection. CRISPRi is one of several technologies using CRISPR. In fact, the reference teaches, 

(57) Abstract: The present disclosure provides a DNA-targeting RNA that comprises a targeting sequence and, together with a modifying polypeptide, provides for site-specific modification of a target DNA and/or a polypeptide associated with the target DNA. The present disclosure further provides site-specific modifying polypeptides. The present disclosure further provides methods of site-specific modification of a target DNA and/or a polypeptide associated with the target DNA the present disclosure provides methods of modulating transcription of a target nucleic acid in a target cell, generally involving contacting the target nucleic acid with an enzymatically inactive Cas9 polypeptide and a DNA-targeting RNA. Kits and compositions for carrying out the methods are also provided. The present disclosure provides genetically modified cells that produce Cas9; and Cas9 transgenic non-human multicellular organisms.


Wherein CRISPRi technology is identified as “Repurposing CRISPR as an RNA-Guided Platform for Sequence-Specific Control of Gene Expression”  
	It is noted that while the arguments do not support secondary considerations o unexpected results by use of recombinase negative cells, these will be considered. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/            Primary Examiner, Art Unit 1633